Citation Nr: 0841295	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-06 151	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether a July 1999 rating decision denying service 
connection for depression should be revised or reversed based 
on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The July 1999 RO decision denied the veteran's claim of 
entitlement to service connection for depression.  

2.  The veteran was notified of the July 1999 RO decision and 
did not appeal.

3.  The July 1999 RO decision denying the veteran's claim of 
entitlement to service connection for depression was 
supported by evidence then of record, and it is not shown 
that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; or 
that, but for any such alleged error, the outcome of the 
decision would have been different.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision denying the veteran's claim 
of entitlement to service connection for depression is final.  
38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 
20.1103 (2007).

2.  The July 1999 rating decision denying the veteran's claim 
of entitlement to service connection for depression did not 
contain CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

As discussed above, the law generally provides that VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim, and requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  CUE claims, 
however, are requests for revision of previous decisions and 
are fundamentally different from any other kind of action in 
the VA adjudicative process.  A claimant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a person seeking a 
revision of a final decision based upon CUE is not a 
"claimant" as defined by 38 U.S.C.A. § 5100.  The Court 
also held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001).  Moreover, a CUE claim generally does not involve 
the submission of evidence beyond that which is already 
associated with the claims file.  

In this case, the outcome is determined by analyzing the 
evidence of record at the time the July 1999 rating decision 
was issued.  As the facts in this case are uncontroverted and 
the outcome of the CUE claim depends exclusively on documents 
which are already contained in the veteran's VA claims 
folder, no VCAA notice is necessary.  Therefore, the Board 
finds that VA has no additional duty to notify or assist in 
this case.


II.  Law and Analysis

The law provides that previous determinations that are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  When attempting to raise a claim of CUE, a claimant 
must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.

Rule 1403 offers the following examples of situations that 
are not CUE.  (1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE will have the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Id.  For this reason, a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Russell, 3 
Vet. App. at 314.

The Board acknowledges the veteran's assertions, but for the 
reasons explained below, finds that the correct facts, as 
they were known at that time, were before the Board at the 
time of the July 1999 decision, and that the RO correctly 
applied the statutory and regulatory provisions in existence 
at that time, such that the outcome of the claim would not 
have been manifestly different but for the error.  Therefore, 
the Board finds that the CUE does not exist in the July 1999 
RO decision.

Preliminarily, the Board notes that the veteran's claim of 
entitlement to service connection for depression was 
originally denied by the RO in a rating decision of June 
1972, wherein the RO determined that during his military 
service, the veteran was diagnosed with immature personality, 
which was a constitutional or developmental abnormality that 
did not qualify as a disability under the law.  The June 1972 
rating decision further notes that in service, there was no 
evidence that the veteran suffered from anxiety or 
depression.  The veteran was notified of the decision and of 
his appellate rights, but did not file a timely notice of 
disagreement (NOD).  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

The veteran sought to reopen his claim for depression in 
December 1994.  In an October 1995 decision the RO declined 
to reopen the veteran's claim, finding that the evidence 
submitted since the prior final decision was not new and 
material.  Again, the veteran was notified of the decision 
and of his appellate rights, but did not file a timely NOD.  
Thus, the October 1995 rating decision became final.

The veteran again sought to reopen his claim for depression 
in June 1999.  At that time, the law and regulations provided 
that in order to establish direct service connection there 
must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  As the veteran's claim of entitlement 
to service connection had been previously denied in a prior 
final decision, regulations further required new and material 
evidence in order to justify reopening of the veteran's 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The evidence received in the interim between the RO's October 
1995 final decision, and the July 1999 decision included 
additional VA medical records, the statements of the veteran 
contained in his June 1999 request to reopen his claim, and a 
June 1999 VA examination report.  The veteran's claims file 
also contained his previous claims and statements, VA and 
private medical records, service medical records, the 
veteran's DD Form 214, and other associated documents. 

The evidence of record in July 1999 demonstrates that on 
March 4, 1972, the veteran reported to a medical officer that 
he had jumped out of a third-story window in an unsuccessful 
attempt to commit suicide, because he did not like his job 
and had just broken up with his girlfriend.  The veteran was 
not injured, but complained of dissatisfaction with his 
current duty assignment, and expressed his desire to transfer 
to the para-rescue unit (where his ex-girlfriend was 
stationed).  The veteran was examined by a psychiatrist and 
diagnosed with an immature personality disorder, manifested 
by dependency in relationship to his ex-girlfriend, need for 
immediate gratification, hostility and anger when 
gratification was delayed, poor judgment, and 
manipulativeness.  The record describes the veteran as being 
extremely angry and hostile but with no evidence of a thought 
disorder.  In his discharge note of March 6, 1972, the 
psychiatrist commented that the veteran displayed no evidence 
of anxiety or depression, only manipulativeness.  At a VA 
examination in June 1972 the examiner diagnosed the veteran 
with passive aggressive personality.

There is no additional evidence of psychiatric examination or 
treatment until the veteran was hospitalized in 1980 
complaining of depression after a breakup with his 
girlfriend.  He departed hospitalization before a complete 
evaluation could be done.

The veteran was again hospitalized in 1981 and treated for 
antisocial personality disorder and substance abuse.  

The first documented diagnosis of depression in a medical 
document associated with the veteran's claims file is in a 
record of November 1994, wherein the veteran is diagnosed 
with major depression, alcohol abuse, and borderline 
personality disorder.  Subsequent medical records also 
contain depression diagnoses.

In the July 1999 rating decision, the RO did not specifically 
address the requirement for new and material evidence, but 
instead addressed the veteran's claim on the merits, finding 
that there was no evidence of the claimed disability in 
service or in the year after his discharge.  Although the RO 
noted in its decision that the veteran might have had a 
depressive disorder at that time, there was evidence of the 
disability in service.  

It appears that, after the rating decision was drafted in 
July 1999 but before it was issued, the RO requested a 
clarifying medical opinion from the VA examiner who had 
performed the June 1999 VA examination.  A supplemental 
medical opinion was received from the VA examiner on 
September 1, 1999.  As the supplemental medical opinion 
further supported the conclusions contained in the rating 
decision as it was drafted, the rating decision was mailed to 
the veteran on September 7, 1999.  An accompanying cover 
letter notified the veteran of the RO's decision and of his 
appellate rights.  The veteran did not file a timely NOD; 
thus, the June 1999 rating decision became final.

The veteran's current claim, alleging CUE, was filed in 
November 2004.  In his CUE claim, the veteran asserts that 
the RO committed a clear and unmistakable error in denying 
his claim for service connection for depression because it 
improperly discounted the VA examiner's opinion of June 1999, 
in which the veteran asserts that the examiner opined that 
the veteran's depression symptoms did in fact emerge in 
service as demonstrated by his suicide attempt.  The veteran 
further asserts that VA's adjudicator was not qualified to 
refute the allegedly favorable opinion, and that at the very 
least, VA should have further developed his claim prior to 
issuing its decision.  

The Board notes that, in the June 1999 opinion, the VA 
examiner stated that it appeared that the veteran's "mental 
health problems emerged during his military service, as this 
marked his first suicidal gesture."  See June 1999 VA 
examination report (emphasis added).  In the September 1999 
addendum to the June 1999 VA examination report, the VA 
examiner clarified that, by "mental health problems", she 
was referring to the veteran's personality disorder, which 
was diagnosed in service as an immature situational reaction, 
and not to his later diagnosed depression.  

In his January 2006 Form 9, the veteran argues that he was 
never informed that his June 1999 VA examination report was 
returned to the examiner for clarification, or that the 
examiner's statements in the September 1999 addendum 
attributed his actions in service to a personality disorder.  
The veteran characterized VA's use of the VA examiner's 
September 1999 addendum as a violation of his due process 
rights and an infringement upon his ability to adequately 
argue his claim.  

The Board notes that it is VA's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons and bases, VA 
may weigh some evidence more heavily than other evidence.  
Owens v. Brown, 7 Vet. App. 429 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995).  In the July 1999 rating decision, the RO 
considered the veteran's service treatment records in which 
examiners at that time specifically found no evidence of 
depression at the time of his discharge from the military; 
the long period of time between the veteran's discharge from 
the military and his first recorded diagnosis of depression; 
and the conclusions of the June 1999 VA examiner, as 
clarified in the September 1999 VA examination addendum, 
against the veteran's lay assertions that he had suffered 
from depression since his military service.  The RO concluded 
that the preponderance of the evidence was against the 
veteran's claim of entitlement to service connection for 
depression.  

The veteran's arguments, as contained in his November 2004 
CUE Claim, reflect a disagreement with how the RO weighed the 
evidence in the record at the time of its 1999 decision, in 
particularly as to the weight it assigned to the June 1999 VA 
examination report as opposed to the weight it assigned to 
other evidence of record.  The veteran asserts that the 
statements of the VA examiner should have been considered in 
the light most favorable to him, as establishing a nexus 
between his claimed depression and his military service.  As 
noted above, the specific CUE allegation must assert more 
than mere disagreement with how the facts of the case were 
weighted or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
To present a valid claim of CUE, the veteran and his 
representative cannot simply request that the Board reweigh 
or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. 
App. 412 (1996).  

Moreover, to the extent the veteran is arguing that he should 
have been afforded additional opportunities to submit 
evidence in response to the September 1999 VA examination 
report addendum, or that he should have been scheduled for 
another VA examination because of indefiniteness in the June 
1999 VA examination report, the Board notes that, even if VA 
failed in its duty to assist the veteran, failure in the duty 
to assist is not CUE.  See Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  

As such, there has been no showing that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell, 3 Vet. 
App. at 313.  Because there was no CUE in July 1999 RO 
decision, the veteran is not entitled to service connection 
for depression pursuant to 38 C.F.R. § 3.105(a).  

In view of the foregoing, the Board finds that the veteran 
has failed to establish that the RO committed CUE in the July 
1999 decision.  There is simply no indication that the RO did 
not properly consider all evidence before it, or that it 
failed to correctly apply the appropriate laws and 
regulations to the veteran's claim.  Therefore, the veteran 
has not demonstrated clear and unmistakable error, and his 
claim for revision of the July 1999 rating decision on that 
basis must be denied.


ORDER

The July 1999 rating decision denying service connection for 
depression did not contain CUE; therefore, the appeal is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


